
	

113 HRES 746 IH: Expressing support for the people of Bosnia and Herzegovina as they seek to hold government officials accountable, prepare for elections at the state, entity, and cantonal level, and consider constitutional or other reforms to enhance the country’s prospects for European and Euro-Atlantic integration.
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 746
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Smith of New Jersey (for himself and Mr. Keating) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing support for the people of Bosnia and Herzegovina as they seek to hold government
			 officials accountable, prepare for elections at the state, entity, and
			 cantonal level, and consider constitutional or other reforms to enhance
			 the country’s prospects for European and Euro-Atlantic integration.
	
	
		Whereas a brutal conflict marked by more than three years of aggression and ethnic cleansing,
			 including the commission of war crimes, crimes against humanity, and
			 genocide as well as the use of sexual violence, especially rape, as a tool
			 of war, was brought to an end by the decisive actions eventually
			 undertaken by the international community with the strong leadership by
			 the United States, culminating in the General Framework Agreement for
			 Peace in Bosnia and Herzegovina (commonly referred to as the Dayton Peace Accords), which was agreed to at Wright Patterson Air Force base in Dayton, Ohio, on November 21, 1995,
			 and signed in Paris on December 14, 1995;
		Whereas considerable progress on post-conflict recovery was achieved by Bosnia and Herzegovina in
			 partnership with an actively engaged international community during the
			 first decade of the implementation of the Dayton Peace Accords, generating
			 efforts to move beyond the Accord’s compromises that were originally
			 intended to restore peace more quickly and preserve and protect human
			 life, but have been considered in a more stable and secure environment to
			 be a hindrance to the development of more democratic, efficient and
			 effective political institutions, particularly at the state level, during
			 a time when the prospects for European and Euro-Atlantic integration make
			 the existence of such institutions necessary;
		Whereas the Council of Europe’s Venice Commission has concluded that the current constitutional
			 arrangements of Bosnia and Herzegovina are neither efficient nor rational
			 and need to be reformed to make state-level institutions more effective
			 and democratic if the country is to move forward, and the European Court
			 for Human Rights has found certain provisions of the constitution of
			 Bosnia and Herzegovina to be in breach of the European Convention on Human
			 Rights because they establish ethnic criteria for certain elected
			 positions that are discriminatory;
		Whereas the failure to reach consensus on constitutional reforms in the second decade of the
			 implementation of the Dayton Peace Accords has led to a deterioration of
			 the political atmosphere in Bosnia and Herzegovina, which has been marred
			 by divisive rhetoric, unwillingness to work constructively with
			 representatives of the international community, threats to the
			 sovereignty, legal continuity, unity, and territorial integrity of the
			 country and pervasive official corruption;
		Whereas citizens in various municipalities of Bosnia and Herzegovina reacted to their severely
			 worsening socioeconomic conditions in 2014 with public protest and the
			 formulation of demands for the accountability of government officials, an
			 end to rampant corruption and numerous other actions to address their
			 grievances, particularly at the local level;
		Whereas elections at the state, entity, and cantonal level are scheduled to be held in Bosnia and
			 Herzegovina on October 12, 2014;
		Whereas the European Union (EU) has expressed its full and firm support for Bosnia and
			 Herzegovina’s EU perspective, considers the country to be a potential
			 candidate country for membership, but views it at a standstill in the
			 European integration process while other countries in the region are
			 moving ahead;
		Whereas the North Atlantic Treaty Organization (NATO) is committed to open membership to any
			 European country in a position to undertake the commitments and
			 obligations of membership and contribute to security in the Euro-Atlantic
			 area, including Bosnia and Herzegovina once it has achieved the necessary
			 progress in its reform efforts;
		Whereas the international community retains the robust powers given to it by the Dayton Peace
			 Accords, but has declined in recent years to use those powers adequately
			 to address the deterioration of the political atmosphere in Bosnia and
			 Herzegovina and the resulting stagnation in the country’s progress toward
			 integration; and
		Whereas it is in the national interest of the United States to ensure that the sovereignty, legal
			 continuity, unity, and territorial integrity of Bosnia and Herzegovina
			 within its internationally recognized borders, are respected and that
			 Bosnia and Herzegovina make progress in achieving its aspirations for
			 Euro-Atlantic and European integration through genuine reform efforts:
			 Now, therefore, be it
	
		That the House of Representatives—
			(1)reaffirms its continuing strong support for the sovereignty, legal continuity, unity, and
			 territorial integrity of Bosnia and Herzegovina within its internationally
			 recognized borders;
			(2)affirms equally strong support for the people of Bosnia and Herzegovina as they seek greater
			 democracy, economic prosperity, and successful integration in European and
			 Euro-Atlantic institutions;
			(3)expresses profound dissatisfaction with the inability of Bosnia and Herzegovina’s political leaders
			 to achieve agreement on reforms necessary for progress in these areas;
			(4)deplores the divisive rhetoric and abuse of legal protections that have become part of Bosnia and
			 Herzegovina’s political discourse, including the wrongful denial or
			 mischaracterization of crimes and genocide associated with the conflict
			 between 1992 and 1995, the excessive and unwarranted reliance on veto
			 powers to block decisionmaking at the state-level even when such
			 decisions do not present any reasonable threat to the vital interests of constituent peoples, and the general fomenting of distrust, division, and fear among citizens
			 based on the country’s ethnic and religious diversity;
			(5)views the October 12, 2014, elections at the state, entity, and cantonal level as an opportunity
			 for voters to address Bosnia and Herzegovina’s current political
			 stagnation and associated problems as well as to express support for
			 reform and for European and Euro-Atlantic integration;
			(6)calls upon the relevant authorities of Bosnia and Herzegovina to ensure these elections are
			 conducted in a free and fair manner;
			(7)encourages the growth of peaceful, civic activism to hold public officials accountable and to
			 engage citizens in the political life of the country, including in the
			 election process and any new initiatives to achieve structural or
			 constitutional reform, in order to achieve increased public trust in the
			 political process, broader consensus on the reforms to be adopted, and
			 more effective, efficient, and democratic governance;
			(8)calls upon the European Union and the North Atlantic Treaty Organization and their member states to
			 make clear the specific steps Bosnia and Herzegovina needs to take in the
			 integration process;
			(9)supports the maintenance of a robust international presence in Bosnia and Herzegovina and the full
			 retention and necessary use of all powers accorded to the international
			 community, including the Office of the High Representative, to meet fully
			 the objectives and conditions set by the international Peace
			 Implementation Council; and
			(10)urges the United States and concerned members of the international community, in all aspects of
			 their relations with Bosnia and Herzegovina, to place renewed emphasis, on
			 respect for the human rights and fundamental freedoms held by the
			 individual, which should not be compromised by any collective protections
			 and privileges accorded to a group, ethnically based or otherwise.
			
